

116 S2672 IS: Helping Infrastructure Restore the Economy Act
U.S. Senate
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2672IN THE SENATE OF THE UNITED STATESOctober 23, 2019Mr. Hawley (for himself and Mrs. Blackburn) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require that the headquarters of certain Federal agencies and permanent duty stations of
			 employees of certain Federal agencies be
			 relocated in order to provide an
			 opportunity to build needed infrastructure in certain areas and to share
			 the benefits of Federal employment with economically distressed regions.
	
 1.Short titleThis Act may be cited as the Helping Infrastructure Restore the Economy Act or the HIRE Act.
 2.FindingsCongress finds the following: (1)Infrastructure is vital to the economy.
 (2)Many areas in the United States have fallen into economic distress. (3)The benefits of Federal employment should be shared widely and should not be concentrated in the Washington metropolitan area.
 (4)Moving the headquarters of Federal agencies and the covered permanent duty stations of employees of Federal agencies out of the Washington metropolitan area and to economically distressed regions would provide an opportunity to—
 (A)build infrastructure in areas of the United States that need the infrastructure; and (B)share employment and other financial benefits of Federal employment with individuals who live in economically distressed regions.
 (5)Indiana, Kentucky, Michigan, Missouri, New Mexico, Ohio, Pennsylvania, South Carolina, Tennessee, and West Virginia are among the States with regions that have experienced substantial economic distress during the past 10 years.
 3.DefinitionsIn this Act: (1)2020 censusThe term 2020 census means the 2020 decennial census of population carried out by the Secretary of Commerce under section 141 of title 13, United States Code.
 (2)AdministratorThe term Administrator means the Administrator of General Services. (3)Cabinet agencyThe term Cabinet agency means—
 (A)the Department of Agriculture; (B)the Department of Commerce;
 (C)the Department of Education; (D)the Department of Energy;
 (E)the Department of Health and Human Services; (F)the Department of Housing and Urban Development;
 (G)the Department of the Interior; (H)the Department of Labor;
 (I)the Department of Transportation; and (J)the Department of Veterans Affairs.
 (4)Covered agencyThe term covered agency means— (A)a Cabinet agency; or
 (B)a non-Cabinet agency. (5)Covered permanent duty stationThe term covered permanent duty station means, with respect to employees of a covered agency, the permanent duty station described in section 6(a)(2).
 (6)Designated StateThe term designated State means— (A)with respect to the Department of Agriculture, Missouri;
 (B)with respect to the Department of Commerce, Pennsylvania; (C)with respect to the Department of Education, Tennessee;
 (D)with respect to the Department of Energy, Kentucky; (E)with respect to the Department of Health and Human Services, Indiana;
 (F)with respect to the Department of Housing and Urban Development, Ohio; (G)with respect to the Department of the Interior, New Mexico;
 (H)with respect to the Department of Labor, West Virginia; (I)with respect to the Department of Transportation, Michigan;
 (J)with respect to the Department of Veterans Affairs, South Carolina; and (K)with respect to a non-Cabinet agency, a State that has a geographical or industrial nexus to one or more of the principal subjects regulated or studied by the non-Cabinet agency.
 (7)DirectorThe term Director means the Director of the Office of Management and Budget. (8)Executive agencyThe term Executive agency has the meaning given the term in section 105 of title 5, United States Code.
 (9)Executive departmentThe term Executive department has the meaning given the term in section 101 of title 5, United States Code. (10)HeadquartersThe term headquarters—
 (A)means the place or building serving as the managerial and administrative center of a covered agency; and
 (B)does not include an office that the head of a covered agency may maintain separately from a place or building in the Washington metropolitan area.
 (11)LocationThe term location means a geographic area not larger than 100 square miles. (12)Non-Cabinet agencyThe term non-Cabinet agency—
 (A)means each Executive agency the headquarters of which is located in the Washington metropolitan area; and
 (B)does not include— (i)an Executive department;
 (ii)an Executive agency that is organized under— (I)the Executive Office of the President; or
 (II)an Executive department;
 (iii)the Smithsonian Institution or any Executive agency the primary purpose of which is to govern a museum, exhibition, or library, preserve one or more buildings, or produce performing arts; or
 (iv)an Executive agency the primary purpose of which is to— (I)gather intelligence;
 (II)prosecute criminal offenses; or (III)protect national security.
 (13)Relocation proposalThe term relocation proposal means a proposal developed by the Director and the Administrator under section 4(a)(1)(A). (14)StateThe term State means a State of the United States.
 (15)Washington metropolitan areaThe term Washington metropolitan area has the meaning given the term National Capital region in section 8702 of title 40, United States Code.
			4.Studies and relocation proposals
 (a)In generalNot later than 2 years after the date on which the Secretary of Commerce completes the 2020 census, the Director and the Administrator shall—
 (1)with respect to each covered agency, carry out a study to— (A)develop a proposal of 3 locations in the designated State for the covered agency to which the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency could be relocated; and
 (B)determine whether the covered agency should be abolished or merged with another Executive agency, rather than being relocated; and
 (2)submit each study carried out under paragraph (1) to— (A)Congress; and
 (B)the designated State to which the relocation proposal included in the study pertains. (b)Criteria (1)Priority criteriaIn selecting the locations to be included in a relocation proposal, the Director and the Administrator shall select locations—
 (A)that, during the 10-year period ending on the date on which the Director and the Administrator submit the relocation proposal under subsection (a)(2), have experienced economic distress, which may be demonstrated by, in comparison to locations in other States and locations within the designated State—
 (i)a low rate of education; (ii)a low rate of workforce participation;
 (iii)a low median income; (iv)a high rate of poverty; and
 (v)a high rate of housing vacancy, excluding housing properties that are primarily used for seasonal or recreational use; and
 (B)that, with respect to the 10-year period ending on the date on which the Director and the Administrator submit the relocation proposal under subsection (a)(2), have an average unemployment rate that is above the average unemployment rate of the United States, as determined by the Secretary of Labor, during that period.
 (2)Secondary criteriaIn selecting the locations to be included in a relocation proposal, the Director and the Administrator may, as secondary criteria, consider—
 (A)the state of infrastructure in or near a location; (B)the ability to expand infrastructure in or near a location; and
 (C)the supply of labor in or near a location. (3)LimitationIn selecting the locations to be included in a relocation proposal, the Director and the Administrator may not select any location that is within 30 miles of a city that has a population of more than 800,000 individuals, as determined by the Secretary of Commerce under the 2020 census.
 (4)SpecificityIn selecting the locations to be included in a relocation proposal, the Director and the Administrator shall minimize the geographic size of each location selected to the maximum extent that is reasonably possible.
				5.Selection
 (a)Designated State officials selecting relocation locationsUnless the covered agency to which a relocation proposal pertains is abolished, not later than 1 year after the date on which the Director and the Administrator submit the relocation proposal to the designated State to which the relocation proposal pertains under section 4(a)(2), the designated State may, from the proposed locations included in the relocation proposal and by enacting a law of the designated State stating that a location has been so selected, select 1 location to which the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency shall be relocated under section 6(a).
 (b)Failure by, or inability of, designated State officials To select and approve relocation locationsIf a designated State to which a relocation proposal is submitted fails to select a location, or, under Federal or State law, is unable to select a location, from the relocation proposal under subsection (a) by the deadline described in that subsection, the Director and the Administrator shall, from the locations included in the relocation proposal, select the location to which the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency shall be relocated under section 6(a).
			6.Relocation
 (a)RequirementsAs soon as reasonably possible after a location is selected under section 5, but in no event later than 10 years thereafter, the Director, the Administrator, and the head of the covered agency to which the selection pertains shall relocate to the selected location—
 (1)the headquarters of the covered agency; and (2)the permanent duty station for not less than 90 percent of the positions as an officer or employee of the covered agency for which the permanent duty station is located in the Washington metropolitan area, without regard to whether the position is vacant.
 (b)PenaltiesIf, on the date that is 10 years after the date on which a location is selected under section 5, the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency have not been relocated as required under subsection (a) of this section—
 (1)for the fiscal year immediately following the fiscal year in which such failure first occurs, and for each fiscal year thereafter in which any such failure continues, the head of the covered agency shall be authorized to use funds made available to the covered agency for the relevant fiscal year in an amount equal to not more than 85 percent of the funds made available to the covered agency for the fiscal year in which the failure first occurs, notwithstanding any other provision of law authorizing the head of the covered agency to use those funds in an amount greater than that percent; and
 (2)the head of the covered agency may not receive— (A)pay during the period—
 (i)beginning on the date on which the failure first occurs; and (ii)ending on the date on which the head of the covered agency relocates the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency as required under subsection (a); or
 (B)backpay for any pay otherwise payable to the head of the covered agency for the period described in subparagraph (A).
 (c)Point of orderOn and after the date that is 10 years after the date on which a location is selected under section 5 with respect to a covered agency, if the head of the covered agency has not relocated the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency as required under subsection (a) of this section, it shall not be in order in the Senate or the House of Representatives to consider any bill, joint resolution, motion, amendment, amendment between the Houses, or conference report that authorizes the head of the covered agency to use funds made available to the covered agency in violation of subsection (b)(1) of this section.
 (d)ReportNot later than 1 year after the date on which a location is selected under section 5, and not less frequently than annually each year thereafter until the date on which the head of the covered agency to which the selection pertains meets the requirements under subsection (a) of this section, the head of the relevant covered agency shall submit to Congress a report on the progress of the covered agency in meeting the requirements under that subsection.
 7.No private cause of actionNothing in this Act shall be construed to establish a private cause of action, equitable or otherwise, to challenge any selection or decision made, or action taken, under this Act.
		8.Jurisdiction of Federal courts over certain cases
 (a)Inferior courts and tribunalsAn inferior court or tribunal ordained and established by Congress may not exercise jurisdiction over a case or controversy in which a party challenges—
 (1)a selection or decision made, or action taken, under this Act; or
 (2)the validity of this Act. (b)Supreme Court of the United StatesThe Supreme Court of the United States may not exercise appellate jurisdiction over a case or controversy described in subsection (a).
 9.Offset allowedThe Administrator may use the proceeds from the sale of any Federal building, land, or asset to offset the cost of relocating the headquarters of the covered agency and the covered permanent duty station of employees of the covered agency under this Act.
 10.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act.